Citation Nr: 1549185	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-45 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral shoulder disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2013, the Board remanded the case for further development.  In December 2013, the Board remanded the case to provide the Veteran a Travel Board hearing.  In a September 2015 statement, the Veteran waived his original Travel Board hearing request and accepted a Board videoconference hearing.  The videoconference hearing was held in September 2015 before the undersigned; a transcript of that hearing is of record.  After the hearing, the Veteran submitted additional evidence with a waiver of initial RO review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a bilateral shoulder disability as secondary to his service-connected knee disabilities.  

The Veteran's representative has expressed that another VA medical examination (and opinion) is necessary.  He argues that the February 2012 VA examination and medical opinion of record is inadequate because the examiner only addressed the causation aspect of secondary service connection, and did not address the aggravation aspect with respect to the Veteran's service-connected knee disabilities.  See 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 449 (1995).

The extent to which any shoulder disability may have been aggravated by the service-connected knee disabilities is still unclear.  Any medical opinion on secondary service connection must address whether the nonservice-connected disorder was aggravated by a service-connected disability.  See Id.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, on remand, the AOJ should schedule the Veteran for a supplemental medical opinion.

At the hearing and in a subsequent statement the Veteran indicated that he was sent by his employer to a worker's compensation clinic for treatment after he injured his right shoulder on the job.  His worker's compensation records are relevant and should be obtained.

Additionally, at the hearing, the Veteran indicated that he receives ongoing VA treatment for his bilateral shoulder disability from the Hines VA Medical Center (VAMC).  Since VA medical records are constructively of record, they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  The most recent VA medical records contained in the Veteran's record are dated in November 2011.  Accordingly, remand to obtain all VA medical records of treatment for the Veteran's bilateral shoulder disability from November 2011 (February 2012 x-rays of the shoulders have been associated with the record) to the present is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain complete copies of all the Veteran's updated VA treatment records since November 2011, (February 2012 x-rays of the shoulders have been associated with the record) including from the Hines VAMC.

2.  The AOJ should ask the Veteran to provide the identifying information (names, addresses, and approximate dates of treatment for a right shoulder injury) and authorizations needed to obtain copies of any administrative or medical records associated with his post-service worker's compensation claim for the on-the-job injury (in approximately 1996) to his right shoulder. 

3.  After the above development is completed, the AOJ should also arrange for a VA supplemental medical opinion (with examination only if deemed necessary by the opinion provider) to ascertain whether the Veteran's bilateral shoulder disability was aggravated by his service-connected knee disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, an opinion is requested that responds to the following:

(a) Please identify (by diagnosis) each shoulder disability entity found during the course of this appeal (since the claim was filed in December 2006).  

(b) As to any/each shoulder disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

c) Is it at least as likely as not (a 50% or better probability) that such was aggravated (permanently worsened) by the Veteran's service-connected knee disabilities?  Please consider and address as necessary the Veteran's contentions that the inability to use his knees causes him to overuse and put damaging stress upon his shoulders.

The opinion provider must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  

4.  Thereafter, readjudicate the Veteran's claim for service connection for a bilateral shoulder disability, to include as secondary to service-connected knee disabilities.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




